TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00386-CV


In re Joseph R. Willie, II and Shalanda D. Moore




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

		Relators' Motion for Emergency Stay is granted.  Enforcement of the trial court's
Amended Order dated June 11, 2012, along with the associated Writs of Attachment, is stayed
pending further order of this Court.
		The Receiver, Peter Ruggero, is requested to file a response to the petition for writ of
mandamus within ten days of the date of this Order.
		It is so ordered June 13, 2012.


						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Rose